DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 16 Sep 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 Nov 2022 has been entered.

Amendments Received
Amendments to the claims were received and entered on 16 Nov 2022.

Election/Restrictions
Claims 6–8, 10, 17, 19–22, 25, 27–34, 36, 40, 41, 47–53, 55–62 and 64–73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 Mar 2019.


Status of the Claims
Canceled: 1–5, 9, 11–16, 18, 23, 24, 26, 35, 37–39, 42–46, 54 and 63
Withdrawn: 6–8, 10, 17, 19–22, 25, 27–34, 36, 40, 41, 47–53, 55–62 and 64–73
Examined herein: 74–83

Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 74–83 are rejected under 35 U.S.C. 112(a), because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.
This rejection is maintained from the previous Office action.  The rationale that follows is substantially identical to that presented the previous Office action.
The specification fails to enable the claims (or the full scope of the claims) if a person of ordinary skill in the art would be faced with an undue burden of experimentation when trying to implement the invention based on the disclosure.  In re Wands (858 F.2d 731 at 737, 8 USPQ2d 1400 at 1404 (Fed. Cir. 1988)) sets forth a non-exclusive list of factors by which this burden of experimentation may be judged to be due or undue; factors that are germane to the instant case include the level of predictability in the art, the existence of working examples, and the quantity of experimentation needed to use the invention based on the content of the disclosure.
While the disclosure does establish that the aptamer of SEQ ID NO. 12 is active against anti-β1 AAB and at least one other anti-GPCR AAB in vitro, the disclosure does not enable one of ordinary skill in the art to "treat[] an autoimmune disease" by "administering an effective amount of an aptamer … compris[ing] a nucleotide sequence of SEQ ID NO. 12".  The specification mentions administration, but only highly generically (¶¶ 00145–00165); it does not describe any particular details about administration routes for any of the disclosed aptamers, any particular delivery mechanisms or formulations, or any particular dose regimens.  At the time of invention (see Sundaram, et al. European Journal of Pharmaceutical Sciences 2013; and Yang, et al. Expert Opinion on Drug Discovery 2011), and even for years afterwards (see Hernandez, et al. Current Topics in Medicinal Chemistry 2015; Ismail, et al. Advanced Drug Delivery Reviews 2018; Nimjee, et al. Annual Review of Pharmacology and Toxicology 2017; and Zhou, et al. Nature Reviews Drug Discovery 2017), therapeutic aptamers were an area of active research with high promise, but low predictability and reliability.  The principal challenges to clinical use of therapeutic aptamers are mainly their poor pharmacokinetics and bioavailability, and overcoming these challenges is still an active field of research (Ni, et al. ACS Applied Materials and Interfaces 2021, p. 9504 § 3).  in vivo or apheresis aptamer therapies were not common or routine treatments at the time of invention.
Furthermore, at the time of invention, none of the therapeutic aptamers undergoing clinical testing were antibody-binding or -inactivating antibodies.  One aptamer was shown to be effective for removing anti-β1 AAB in an animal model via immunoapheresis (Wallukat, et al. Circulation Journal 2012).  Just before the filing of the instant application, the same aptamer was also shown to inhibit anti-β1 AABs in vivo in an animal model (Haberland, et al. Molecular and Cellular Biochemistry 2014).  The aptamer that has been the subject of these clinical investigations has a completely different sequence and sequence composition than the aptamer of SEQ ID NO. 12. As previously established, small differences in sequence can have large effects on aptamer function, so one of ordinary skill in the art would not readily expect that the claimed aptamer would have similar therapeutic characteristics as this other aptamer known in the art.
The first human clinical data for an aptamer that inhibits anti-GPCR AABs was not published until 2019 (Müller, et al. Chemistry Today – Oligonucleotides & Peptides 2019), and showed only that this aptamer was well tolerated (Phase I), not that it was therapeutically effective (Phase II).  Data showing clinical therapeutic efficacy of this aptamer is as yet unpublished (see Declaration of 10 Feb 2020, p. 3 ¶ 4).  Review articles that post-date the filing of the invention — one of which was authored by the inventor — state that aptamers have therapeutic potential for treating heart conditions caused by autoantibodies, but that the technology is still far from clinical applications (Düngen, et al., Circulation: Heart Failure 2020; Müller, et al., in The Heart in Rheumatic, Autoimmune and Inflammatory Diseases 2017).  Hence, one of ordinary skill in the art who wished to practice the invention would have to perform extensive additional, and unpredictable, experimentation to determine whether the aptamer of SEQ ID NO. 12 could successfully be used in vivo or via apheresis for "treating an autoimmune disease" by "administering an effective amount of an aptamer … compris[ing] a nucleotide sequence of SEQ ID NO. 12".
Because the art demonstrates that, at the time of invention and even afterwards, both in vivo and apheresis aptamer therapy was highly unpredictable and uncommon, the scant disclosure of suitable steps for administering a therapeutically effective amount of aptamer imposes a further undue burden of experimentation on any person who wished to practice the invention as claimed.
The claims therefore do not comply with the requirement for enablement.
None of the dependent claims remedies these deficiencies, so they are likewise rejected.

Response to Arguments - Rejections Under 35 USC § 112(a) - Enablement
In the reply filed 16 Nov 2022, Applicant asserts that "the specification provides several examples of such aptamers conforming to the underlying grammar, and the effectiveness thereof for inhibiting autoantibodies associated with a variety of diseases" (p. 14). 
While the examiner generally agrees, this showing is insufficient to enable using the aptamers for "treating an autoimmune disease comprising administering an effective amount of an aptamer".  As explained above, the disclosure does not provide sufficient instruction for the claimed treatment, and evidence both before and after the time of invention — which remains unrebutted by Applicant — establishes that in vivo aptamer therapy was highly unpredictable and uncommon.  In summary, while some treatments are sufficiently predictable and common that in vitro data alone are sufficient for enablement, aptamer therapy is not one of those treatments.
Applicant further asserts that "one having ordinary skill only needs routine experimentation once provided with an aptamer conforming to the underlying grammar" (p. 14), that "one having ordinary skill could have determined the appropriate administration route and dosage regimen" (p. 14) and that "the underlying technical difficulty treating autoimmune diseases is not identifying an appropriate administration route and dosage regimen" (p. 14).
These assertions are thoroughly contradicted by prior art evidence: at the time of invention, in vivo aptamer therapy was unpredictable and not clinically usable without extensive additional, unpredictable, and non-routine experimentation.  Applicant has not provided any evidence to rebut the examiner's findings.  Furthermore, Applicant's assertion that "the underlying technical difficulty treating autoimmune diseases is … identifying the agent which inhibits binding of autoantibodies against human G-protein coupled receptors" (p. 14) is, at best, so incomplete as to misleading.  Though identifying an appropriate aptamer may be a technical difficulty in aptamer therapy, it is far from the only difficulty:
Although nucleic acid aptamers have many merits, their intrinsic physicochemical properties can lead to unsuitable pharmacokinetic curves caused by instability to nuclease degradation, rapid renal clearance, rapid distribution from the plasma to the specific tissues (the liver or spleen), polyanion effects, and non-specific immune response. All these hinder their in vivo therapeutic potencies. To pave the way for the clinical application of aptamer-based therapeutics, extensive modifications on aptamer chains and conjugations with functional molecules are therefore needed. (Ni, p. 9502, mid. of col. 1)

At worst, Applicant's assertion is false: "although the selection of aptamers for therapeutic applications is relatively straightforward, the adaptation of aptamers for use in vivo has required extensive research" (Keefe, et al. Nature Reviews 2010, p. 541 § "Factors affecting therapeutic potency in vivo").  So even after an aptamer with appropriate function has been discovered, extensive additional unpredictable experimentation must be performed to determine how the aptamer must be modified and/or delivered so that it can be therapeutically effective in vivo.
Applicant further asserts that "the specification provides adequate numerical ranges for devising a dosage regimen" (p. 15).
The disclosed range of "1 μg/kg to 20 mg/kg", which spans more than four orders of magnitude, cannot by any reasonable interpretation be considered a sufficiently specific dosing regimen.
Applicant further asserts that "the Office Action conflates the low predictability and reliability in identifying aptamers … with predictability and reliability of devising dosage and administration of aptamers known to effectively bind autoantibodies" (p. 16).
This argument is inconsistent with the examiner's rationale for lack of enablement.  Again, the examiner's finding of lack of enablement is based on the finding that neither the disclosure nor the prior art provides sufficient direction to enable a person of ordinary skill in the art to perform, without undue experimentation, "treating an autoimmune disease comprising administering an effective amount of an aptamer".
Applicant further asserts that "the Office Action improperly uses a non-expert opinion to disregard the factual evidence set forth in the declaration" (p. 18).
"The ultimate determination of patentability must be based on consideration of the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence. … The submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself" (MPEP 716.01(d)).  None of the evidence provided in the declaration of 10 Feb 2020 is directed to "treating an autoimmune disease comprising administering an effective amount of an aptamer" of SEQ ID No. 12; instead, only in vitro data are presented for the aptamer of SEQ ID No. 12, and a Phase 2 clinical trial is described for a different aptamer.  None of the evidence provided in the declaration of 10 Aug 2020 is directed to "treating an autoimmune disease comprising administering an effective amount of an aptamer"; instead, it is entirely directed to in vitro data.  None of the prior art references cited in the arguments (Reply, pp. 16–18) show "treating an autoimmune disease comprising administering an effective amount of an aptamer"; instead, they show that "despite the enormous possibilities, nucleic acid aptamers suffer from certain limitations" (Santosh, et al. BioMed Research International 2014, p. 10 § 5) that thus far have prohibited them from being used in routine clinical treatments. 
"The examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition" (MPEP 2164.02 § II).  A person of skill in the art would not accept three limited successes of aptamer therapy in animal models cited by Applicant (Reply, p. 17) as sufficient to establish a reasonable correlation that such therapies are usable for routine clinical treatment in humans, because numerous skilled persons in the art have stated, both before and after the time of invention, that aptamer therapies are generally unpredictable and not yet ready for routine clinical treatment in humans.  A person of ordinary skill in the art would not accept the clinical approval of pegaptanib (Reply, p. 17) as sufficient to establish a reasonable correlation that any aptamer is usable for routine clinical treatment in humans, because the aptamer component of pegaptanib required additional chemical modifications to improve its pharmacological characteristics, and even still can be administered only intravitreally (see Ismail, p. 59 § 3.1.3; also European Medicines Evaluation Agency 2007, p. 3 § "Pharmaceutical Development", p. 6 §§ "Absorption-Bioavailability" and "Distribution").  The evidence of record establishes that, at the time of invention, "treating an autoimmune disease comprising administering an effective amount of an aptamer" as claimed could not have been performed by a person of ordinary skill in the art at the time of invention without undue experimentation.  Because Applicant has not provided sufficient evidence to rebut these findings, the preponderance of the evidence of record establishes that the disclosure does not enable one of ordinary skill in the art to "treat[] an autoimmune disease comprising administering an effective amount of an aptamer" of SEQ ID No. 12 without undue experimentation.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 112(a) - Written Description
Claims 74–83 are also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This rejection is maintained verbatim from the previous Office action.
Claim 74 recites a step of "treating an autoimmune disease" by "administering an effective amount of an aptamer … compris[ing] a nucleotide sequence of SEQ ID NO. 12".  The disclosure does not provide any further description of what this effective amount is, how it may be determined, or how it may be administered.  While "information which is well known in the art need not be described in detail in the specification" (MPEP 2163 § II.A.2), as explained above, information about apheresis or in vivo aptamer therapies was not well-known in the art at the time of invention.  The scant disclosure of therapeutic administration of the aptamer of SEQ ID NO. 12 — or any other disclosed aptamer — is insufficient to demonstrate that the inventor had possession of the "method of treating an autoimmune disease" as claimed.
Hence, the disclosure therefore does not provide an adequate written description of the claimed invention.
None of the dependent claims remedies these deficiencies, so they are likewise rejected.

Response to Arguments - Rejections Under 35 USC § 112(a) - Written Description
In the reply filed 31 Aug 2022, Applicant asserts that "the Office Action conflates enablement and written description in citing various references" (p. 20).
This argument is inconsistent with the examiner's rationale for rejection.  The fact that two separate rejections, one for lack of enablement, and a second for lack of written description, have been made shows that these criteria have not been conflated.  And while the rejections rely on similar prior art evidence, that evidence supports the two separate findings.  Because the disclosure does not explain how to perform "treating an autoimmune disease comprising administering an effective amount of an aptamer" of SEQ ID No. 12, and because the prior art does not provide such an explanation, a person of ordinary skill in the art cannot perform this step without undue experimentation.  Because the disclosure does not provide an adequate description of how to perform "treating an autoimmune disease comprising administering an effective amount of an aptamer" of SEQ ID No. 12, and because the prior art does not provide such a description either, the disclosure fails to show that Applicant possessed such a procedure at the time of invention.  The lack enablement and the lack of written description are two distinct and separate facets of the same underlying problem.
Applicant further asserts that "Applicant has expressly demonstrated a grammar that generates effective autoantibody binding aptamers, and shows that such aptamers are effective in inhibiting a variety of autoantibody activity [sic] associated with a number of diseases" (p. 20).
While the examiner generally agrees, the issue is not whether Applicant has shown possession of an aptamer that inhibits autoantibodies associated with a disease.  The issue is whether Applicant has shown possession of a method of "treating an autoimmune disease comprising administering an effective amount of an aptamer" of SEQ ID No. 12.  As explained above, the content of the disclosure is insufficient to show that Applicant possessed such a method.
The arguments are unpersuasive, so the rejection is maintained.
Conclusion
No claim is allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631